DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Office Action is in response to Applicant’s amendments/remarks filed 6/14/21.  Claims 3 and 10 were amended; claims 4 and 5 were cancelled.  Claims 1-3 and 6-11 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page 7 of Remarks, filed 6/14/21, with respect to the rejections of claims 3 and 6-9 under 35 U.S.C. 103(a) in view of Angelle (GB2260483A) and Eisenberg (US2003/0188769A1) have been fully considered and are persuasive.  The rejections of claims 3 and 6-9 under 35 U.S.C. 103(a) have been withdrawn. 
Allowable Subject Matter
4.	Claims 1-3 and 6-11 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-2,
	Upon a comprehensive updated search none of the available prior art teaches or fairly suggests, singly or in combination, placement of infant articles in the pivotally-attached domed lid to be impacted by rinse water in combination with the other claim limitations.
	Regarding claims 3 and 6-11,
	As noted by Applicant in page 7 of the Remarks, independent claim 3 has been amended to incorporate the allowable subject matter of (now canceled) claim 5, as indicated in the previous Office Action.  In particular, upon a comprehensive updated search none of the available prior art teaches or fairly suggests, singly or in combination, that the lid includes a peripheral retainer for holding some of the plurality of infant articles in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711